UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
   CAROLYN DAVIS, et al.,                          )
                                                   )
                         Plaintiffs,               )
                                                   )
                  v.                               )                             07-cv-1302 (RCL)
                                                   )
   ISLAMIC REPUBLIC OF IRAN, et al.,               )
                                                   )
                         Defendants.               )
                                                   )


                                       ORDER AND JUDGMENT

          In accordance with the Memorandum Opinion issued this date, it is hereby

          ORDERED that final judgment is entered in favor of plaintiffs and against all defendants;

   it is furthermore

          ORDERED that plaintiffs are awarded $486,918,005 in compensatory damages and

   $1,674,997,937 in punitive damages, for a total award of $2,161,915,942 to be distributed as

   follows:

   Plaintiff Name           Pain and Suffering Economic Loss         Solatium       Punitive         Totals
   Faith Albright                   $0               $0             $4,000,000    $13,760,000     $17,760,000
Gary Wayne Allison              $2,000,000       $1,661,410             $0        $12,595,250     $16,256,660
   C. Keith Bailey                  $0            $820,895              $0         $2,823,879      $3,644,774
  Charles E. Bailey                 $0               $0             $5,000,000    $17,200,000     $22,200,000
   Vina S. Bailey                   $0               $0             $5,000,000    $17,200,000     $22,200,000
  Karen L. Cooper                   $0               $0             $2,500,000     $8,600,000     $11,100,000
 Mark Bartholomew               $1,500,000       $1,917,355             $0        $11,755,701     $15,173,056
Teresa Bartholomew                  $0               $0             $1,000,000     $3,440,000      $4,440,000
Crystal Bartholomew                 $0               $0              $750,000      $2,580,000      $3,330,000
 Jerry Bartholomew                  $0               $0              $850,000      $2,924,000      $3,774,000
Joyce Bartholomew                   $0               $0              $850,000      $2,924,000      $3,774,000
   Arthur Johnson                   $0               $0             $2,500,000     $8,600,000     $11,100,000
    Robert Bragg                $1,500,000           $0                 $0         $5,160,000      $6,660,000
     Thomas D. Brown, Jr.         $5,000,000       $1,836,042       $0       $23,515,984   $30,352,026
         Jeanette Odom                $0               $0       $2,500,000    $8,600,000   $11,100,000
          Deborah Vogt                $0               $0       $1,250,000    $4,300,000    $5,550,000
      Christopher Burnette            $0               $0       $2,500,000    $8,600,000   $11,100,000
         Connie Decker                $0               $0       $1,250,000    $4,300,000    $5,550,000
         Gwen Burnette                $0               $0       $1,250,000    $4,300,000    $5,550,000
        Gwen Woodcock                 $0               $0       $2,500,000    $8,600,000   $11,100,000
         Lisa Burleyson               $0               $0       $4,000,000   $13,760,000   $17,760,000
      Mecot Echo Camara               $0               $0       $3,000,000   $10,320,000   $13,320,000
           Dale Comes                 $0               $0       $1,250,000    $4,300,000    $5,550,000
         Tommy Comes                  $0               $0       $1,250,000    $4,300,000    $5,550,000
 Estate of Bert Daniel Corcoran       $0            $808,281        $0        $2,780,487    $3,588,768
        Kathleen Collins              $0               $0       $2,500,000    $8,600,000   $11,100,000
       Catherine Corcoran             $0               $0       $5,000,000   $17,200,000   $22,200,000
Estate of Robert Alton Corcoran       $0               $0       $5,000,000   $17,200,000   $22,200,000
Estate of Keith Alton Corcoran        $0               $0       $2,500,000    $8,600,000   $11,100,000
     Robert Brian Corcoran            $0               $0       $2,500,000    $8,600,000   $11,100,000
      Elizabeth Ann Ortiz             $0               $0       $2,500,000    $8,600,000   $11,100,000
        Michael Corrigan          $1,500,000           $0           $0        $5,160,000    $6,660,000
    Estate of Andrew Davis            $0           $3,010,735       $0       $10,356,928   $13,367,663
         Carolyn Davis                $0               $0       $8,000,000   $27,520,000   $35,520,000
          Jennifer Davis              $0               $0       $3,000,000   $10,320,000   $13,320,000
  Estate of Frederick Douglass        $0            $452,109        $0        $1,555,255    $2,007,364
    Shirley Douglass Miller           $0               $0       $8,000,000   $27,520,000   $35,520,000
           Susan Baker                $0               $0       $3,000,000   $10,320,000   $13,320,000
         Regina Periera               $0               $0       $3,000,000   $10,320,000   $13,320,000
         Richard Dudley           $1,500,000           $0           $0        $5,160,000    $6,660,000
         Toledo Dudley                $0               $0       $1,000,000    $3,440,000    $4,440,000
           Sherry Latoz               $0               $0        $750,000     $2,580,000    $3,330,000
      Cynthia Blankenship             $0               $0        $750,000     $2,580,000    $3,330,000
          Ginger Tuton                $0               $0        $750,000     $2,580,000    $3,330,000
           Scott Dudley               $0               $0        $750,000     $2,580,000    $3,330,000
           David Eaves                $0               $0        $500,000     $1,720,000    $2,220,000
     Estate of Roy Edwards            $0            $839,224        $0        $2,886,931    $3,726,155
         Cindy Colasanti              $0               $0       $3,000,000   $10,320,000   $13,320,000
   Estate of Barbara Edwards          $0               $0       $8,000,000   $27,520,000   $35,520,000
     Estate of Penny Garner           $0               $0       $4,000,000   $13,760,000   $17,760,000
     Estate of David D. Gay           $0           $2,955,735       $0       $10,167,728   $13,123,463
            Gail Black                $0               $0       $8,000,000   $27,520,000   $35,520,000
    Estate of Neva Jean Gay           $0               $0       $5,000,000   $17,200,000   $22,200,000
           Ronald Gay                 $0               $0       $2,500,000    $8,600,000   $11,100,000



                                               2
         Timothy Gay               $0               $0       $2,500,000    $8,600,000   $11,100,000
       Rebecca Cordell             $0               $0       $2,500,000    $8,600,000   $11,100,000
 Estate of David D. Gay, Sr.       $0               $0       $5,000,000   $17,200,000   $22,200,000
 Estate of Warner Gibbs, Jr.       $0           $1,512,952       $0        $5,204,555    $6,717,507
   Freda Gibbs Hutcherson          $0               $0       $2,500,000    $8,600,000   $11,100,000
          Larry Gibbs              $0               $0       $2,500,000    $8,600,000   $11,100,000
       Marcus A. Lewis             $0               $0       $2,500,000    $8,600,000   $11,100,000
 Estate of Warner Gibbs, Sr.       $0               $0       $5,000,000   $17,200,000   $22,200,000
Estate of Janet Yvonne Lewis       $0               $0       $5,000,000   $17,200,000   $22,200,000
           Earl Guy            $5,000,000           $0           $0       $17,200,000   $22,200,000
      Joan M. Crawford             $0               $0       $1,250,000    $4,300,000    $5,550,000
            Ian Guy                $0               $0       $1,250,000    $4,300,000    $5,550,000
        Eddie Guy, Jr.             $0               $0       $1,250,000    $4,300,000    $5,550,000
          Adam Guy                 $0               $0       $1,250,000    $4,300,000    $5,550,000
   Estate of Douglas Held          $0            $647,291        $0        $2,226,681    $2,873,972
  Estate of Sondra Lou Held        $0               $0       $5,000,000   $17,200,000   $22,200,000
         Patrick Held              $0               $0       $2,500,000    $8,600,000   $11,100,000
         Thomas Held               $0               $0       $5,000,000   $17,200,000   $22,200,000
        Thomas Hoke            $1,500,000           $0           $0        $5,160,000    $6,660,000
       Glenn W. Hollis         $1,500,000           $0           $0        $5,160,000    $6,660,000
          Jane Costa               $0               $0        $500,000     $1,720,000    $2,220,000
     Estate of Ann Hollis          $0               $0       $1,000,000    $3,440,000    $4,440,000
      Jack Darrell Hunt            $0               $0       $1,500,000    $5,160,000    $6,660,000
     Mendy Leight Hunt             $0               $0       $1,500,000    $5,160,000    $6,660,000
       Molly Fay Hunt              $0               $0       $1,500,000    $5,160,000    $6,660,000
    Estate of John Ingalls         $0            $727,808        $0        $2,503,660    $3,231,468
         James Ingalls             $0               $0       $2,500,000    $8,600,000   $11,100,000
        Joseph Ingalls             $0               $0       $2,500,000    $8,600,000   $11,100,000
        Kevin Jiggetts         $5,000,000       $2,337,391       $0       $25,240,625   $32,578,016
         Donald Long           $8,000,000       $1,710,395       $0       $33,403,759   $43,114,154
        Robert Lynch           $1,500,000           $0           $0        $5,160,000    $6,660,000
 Estate of Manual Massa, Sr.       $0               $0       $5,000,000   $17,200,000   $22,200,000
       Tim McCoskey            $1,500,000           $0           $0        $5,160,000    $6,660,000
       Ronald L. Moore         $1,500,000           $0           $0        $5,160,000    $6,660,000
        John W. Nash           $2,000,000           $0           $0        $6,880,000    $8,880,000
       Rose Ann Nash               $0               $0       $1,000,000    $3,440,000    $4,440,000
   Estate of Frank E. Nash         $0               $0       $1,000,000    $3,440,000    $4,440,000
       William H. Nash             $0               $0        $650,000     $2,236,000    $2,886,000
        Mark S. Nash               $0               $0        $650,000     $2,236,000    $2,886,000
      Frank E. Nash, Jr.           $0               $0        $650,000     $2,236,000    $2,886,000
       Jaklyn Milliken             $0               $0        $650,000     $2,236,000    $2,886,000



                                            3
      Rosemarie Vliet             $0               $0        $650,000     $2,236,000    $2,886,000
Cataldo Anthony Nashton           $0               $0       $1,250,000    $4,300,000    $5,550,000
      Claudia Comino              $0               $0       $1,250,000    $4,300,000    $5,550,000
       Mark Nashton               $0               $0       $1,250,000    $4,300,000    $5,550,000
       Myles Nashton              $0               $0       $1,250,000    $4,300,000    $5,550,000
   Jennifer Page Nelson           $0               $0       $8,000,000   $27,520,000   $35,520,000
       Timothy Price              $0               $0       $2,500,000    $8,600,000   $11,100,000
 Estate of Betty Lou Price        $0               $0       $5,000,000   $17,200,000   $22,200,000
     James M. Puckett         $1,500,000           $0           $0        $5,160,000    $6,660,000
      Ronald Putnam           $1,500,000           $0           $0        $5,160,000    $6,660,000
   Bruce H. Richardson        $1,500,000       $2,053,158       $0       $12,222,864   $15,776,022
       Bernice Rivers             $0               $0       $2,500,000    $8,600,000   $11,100,000
   Barbara Ann Russell            $0               $0       $2,500,000    $8,600,000   $11,100,000
  Robert Emmett Russell           $0               $0       $1,250,000    $4,300,000    $5,550,000
   Glenn Edward Russell           $0               $0       $1,250,000    $4,300,000    $5,550,000
Charles Edward Russell, Jr.       $0               $0       $2,500,000    $8,600,000   $11,100,000
     Jean Louis Brown             $0               $0       $1,250,000    $4,300,000    $5,550,000
    Nancy MacDonald               $0               $0       $1,250,000    $4,300,000    $5,550,000
   Diane Carol Higgins            $0               $0       $1,250,000    $4,300,000    $5,550,000
 Estate of Thomas Russell         $0               $0       $1,250,000    $4,300,000    $5,550,000
       Thomas Rutter          $1,500,000           $0           $0        $5,160,000    $6,660,000
        John Santos           $5,000,000       $2,014,177       $0       $24,128,769   $31,142,946
   Raoul Santos (father)          $0               $0       $2,500,000    $8,600,000   $11,100,000
        Mary Santos               $0               $0       $2,500,000    $8,600,000   $11,100,000
        Donna Duffy               $0               $0       $1,250,000    $4,300,000    $5,550,000
       Mary Cropper               $0               $0       $1,250,000    $4,300,000    $5,550,000
      Doreen Callanan             $0               $0       $1,250,000    $4,300,000    $5,550,000
        Jean Winner               $0               $0       $1,250,000    $4,300,000    $5,550,000
        Kevin Santos              $0               $0       $1,250,000    $4,300,000    $5,550,000
  Raoul Santos (brother)          $0               $0       $1,250,000    $4,300,000    $5,550,000
 Joseph Richard Schneider     $5,000,000       $1,601,932       $0       $22,710,646   $29,312,578
     Morris Schneider             $0               $0       $2,500,000    $8,600,000   $11,100,000
     Jacqueline Gibson            $0               $0       $1,500,000    $5,160,000    $6,660,000
        Paul Segarra          $1,500,000           $0           $0        $5,160,000    $6,660,000
      Steven Shapuras         $1,500,000           $0           $0        $5,160,000    $6,660,000
      David W. Sharp          $3,000,000           $0           $0       $10,320,000   $13,320,000
     Charles Simmons          $1,500,000       $1,570,317       $0       $10,561,890   $13,632,207
Estate of Thomas D. Stowe         $0           $1,964,761       $0        $6,758,778    $8,723,539
        David Stowe               $0               $0       $5,000,000   $17,200,000   $22,200,000
       Barbara Stowe              $0               $0       $2,500,000    $8,600,000   $11,100,000
       Priscilla Stowe            $0               $0       $5,000,000   $17,200,000   $22,200,000



                                           4
        Samantha Stowe                $0               $0       $3,000,000   $10,320,000   $13,320,000
         Donna Baloga                 $0               $0       $8,000,000   $27,520,000   $35,520,000
       Edward J. Streker          $1,500,000       $2,528,137       $0       $13,856,791   $17,884,928
Estate of Henry Townsend, Jr.    $10,000,000       $3,066,242       $0       $44,947,872   $58,014,114
       Lillian Townsend               $0               $0       $5,000,000   $17,200,000   $22,200,000
       Henry Townsend                 $0               $0       $5,000,000   $17,200,000   $22,200,000
 Marcia C. Townsend-Tippett           $0               $0       $8,000,000   $27,520,000   $35,520,000
         Valerie Tatum                $0               $0       $2,500,000    $8,600,000   $11,100,000
         Cynthia Green                $0               $0       $2,500,000    $8,600,000   $11,100,000
       Kawanna Duncan                 $0               $0       $3,000,000   $10,320,000   $13,320,000
          John Turner             $5,000,000       $1,120,925       $0       $21,055,982   $27,176,907
         Judith Turner                $0               $0       $4,000,000   $13,760,000   $17,760,000
    Thomas Andrew Walsh           $2,000,000           $0           $0        $6,880,000    $8,880,000
         Charles Walsh                $0               $0       $1,000,000    $3,440,000    $4,440,000
          Ruth Walsh                  $0               $0       $1,000,000    $3,440,000    $4,440,000
         Pat Campbell                 $0               $0        $650,000     $2,236,000    $2,886,000
         Rachel Walsh                 $0               $0        $650,000     $2,236,000    $2,886,000
        Timothy Walsh                 $0               $0        $650,000     $2,236,000    $2,886,000
         Michael Walsh                $0               $0        $650,000     $2,236,000    $2,886,000
     Estate of Sean Walsh             $0               $0        $650,000     $2,236,000    $2,886,000
Patricia Fitzgerald Washington        $0               $0       $8,000,000   $27,520,000   $35,520,000
         Gerald Foister               $0               $0       $2,500,000    $8,600,000   $11,100,000
  Estate of Tandy W. Wells            $0           $1,859,348       $0        $6,396,157    $8,255,505
     Danny Holland Wells              $0               $0       $2,500,000    $8,600,000   $11,100,000
     Edith Holland Wells              $0               $0       $5,000,000   $17,200,000   $22,200,000
 Estate of Harold Dean Wells          $0               $0       $2,500,000    $8,600,000   $11,100,000
       Frances Mangrum                $0               $0       $2,500,000    $8,600,000   $11,100,000
      Stella Wells George             $0               $0       $2,500,000    $8,600,000   $11,100,000
          Cleta Wells                 $0               $0       $8,000,000   $27,520,000   $35,520,000
     Timothy Shon Wells               $0               $0       $3,000,000   $10,320,000   $13,320,000
     Michael Shane Wells              $0               $0       $3,000,000   $10,320,000   $13,320,000
       Perry Glenn Wells              $0               $0       $2,500,000    $8,600,000   $11,100,000
      Bryan K. Westrick           $1,500,000           $0           $0        $5,160,000    $6,660,000
         John Westrick                $0               $0        $850,000     $2,924,000    $3,774,000
       Patricia Westrick              $0               $0        $850,000     $2,924,000    $3,774,000
     Whitney R. Westrick              $0               $0        $500,000     $1,720,000    $2,220,000
       Gerald Wilkes, Jr.         $1,500,000       $2,551,385       $0       $13,936,764   $17,988,149
       Gerald Wilkes, Sr.             $0               $0        $850,000     $2,924,000    $3,744,000
    Estate of Peggy Wilkes            $0               $0        $850,000     $2,924,000    $3,774,000
 Estate of Dorothy Williams           $0               $0       $5,000,000   $17,200,000   $22,200,000
        Bill Williamson               $0               $0       $5,000,000   $17,200,000   $22,200,000



                                               5
Deborah Wise                      $0                  $0          $1,250,000    $4,300,000     $5,550,000
Michael Zilka                 $1,500,000              $0              $0        $5,160,000     $6,660,000
  Sue Zilka                       $0                  $0          $1,000,000    $3,440,000     $4,440,000


       ORDERED that defendants shall be liable, jointly and severally, for the entire

$2,161,915,942 amount; it is furthermore

       ORDERED that the claims of the following plaintiffs are DISMISSED WITHOUT

PREJUDICE for failure to prosecute: Merequin Albright, Anthony Banks, Jr., Theresa Briggs,

Elisa Camara-Thompson, Estate of Frances Eaves, Estate of Nina Eaves Stockwell, Harvey

Martin Bastian, Charles Frye, Jr., Gina Frye, Lincoln Frye, Randall Frye, Donald Hammons,

Marcy Elizabeth Hunt, Jeremy Rivers, Paul Rivers, Richard Lynde Foley, Cassie Lemire,

Thomas Sharp, Davene Sharp, Andrew K. Westrick, Aaron M. Westrick, Michael Zilka, Jr.,

Courtney Zilka, Christopher Zilka, Myriah Zilka; it is furthermore

       ORDERED that the claims of the following after-born children plaintiffs are

DISMISSED WITH PREJUDICE: Marvin Albright, Jr., Shateria Albright, Mark E.

Bartholomew, Michelle Burnette, Evan Burnette, Christopher Eaves, India Eaves, Joseph

Matthew Garner, Justina Nicole Garner, Reva Paige Garner, Estate of Chadwick Matthews,

Drew Matthews, Abigail Elizabeth Santos, Alexandra Elizabeth Santos, Cooper Jeffrey Santos,

Libbi Elizabeth Santos, Lilli Elizabeth Santos, Gerald Wilkes III, Justin Wilkes, Joshua Wilkes,

Elizabeth M. Struble; it is furthermore

       ORDERED that the claims of the following spouses who were unmarried to the injured

servicemen at the time of the attack are DISMISSED WITH PREJUDICE: Tracy Ann Santos,

Sandra Rivers, and Sylvia Eaves; it is furthermore




                                                6
       ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the

requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendants.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on March 30, 2012.




                                                 7